DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Fig. 1) in the reply filed on 1/14/2022 is acknowledged.  Claims 3, 4, 6-8 and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Therefore, claims 1, 2, 5 and 9 are pending prosecution. 

Claim Interpretation
For clarity, the limitation “to be outputted to a laser acupuncture needle” is intended use and does not require a laser acupuncture needle. Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Therefore, as long as the laser combiner is configured to/capable of combining the first and second lasers into a hypothetical/imaginary laser acupuncture needle, then the claim is met.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

WANG REJECTION
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0328480 to Wang in view of US 2012/0123444 to Verhagen et al.
[Claim 1] Wang discloses a laser acupuncture treatment apparatus (Fig. 2), comprising: a laser device (laser device 1), configured to emit laser (Pars 0024-25); a collimating element (collimating lens 6), disposed at a light exiting end of the laser device and configured to convert the laser emitted from the laser device into a parallel laser beam (Pars 0031-32); a laser polarizer (polarizer 5) configured to convert the laser beam into a first linearly polarized laser and a second linearly polarized laser, a polarization direction of the first linearly polarized laser being different from a polarization direction of the second linearly polarized laser (“change the polarization” Par 0033); and a laser combiner (focusing lens 2).

While Wang teaches a collimating lens, the reference fails to teach a collimating mirror. However, in the same field of endeavor, Verhagen discloses that a collimating lens can be replaced by a collimating mirror (Par 0058).  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the collimating lens taught by Shain/Wang with a collimating mirror, as taught by Verhagen, as this is a simple substitution of one known element (collimating lens) for another (collimating mirror) to obtain predictable results (collimate light).
[Claim 2] Wang discloses that rotating the polarizing causes the beam to change the polarization, thereby implementing the twirling technique of acupuncture (Par 0033).  The examiner contends that the polarizer taught by Wang is at least capable of producing two different polarization directions which are perpendicular to each other.  Specifically, the examiner considers “twirling” to covers polarization directions across 360°, therefore the structure taught by Wang is capable of producing two beam polarization directions that differ by 90°, if so desired. 

rejected under 35 U.S.C. 103 as being unpatentable over Wang and Verhagen as applied to claim 1 above, and further in view of US 6,074,411 to Lai et al.
Wang and Verhagen are discussed above, but fail to explicitly teach that the laser source is a He—Ne laser.  It is noted that Wang explicitly teaches “the wavelength and intensity of the laser beam can be adjusted to the user needs, which can be appreciated by one having ordinary skill in the art” and is specifically concerned with the penetration depth of the wavelength into tissue (Par 0025).  In the same field of endeavor, specifically laser acupuncture devices, Lai discloses that it is known to use He—Ne lasers for laser acupuncture, specifically because it has a desired penetration depth in tissue (Col 2, lines 42-51).  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the laser source taught by Wang for the He—Ne laser taught by Lai, as this is a known laser commonly used to perform laser acupuncture procedures and has a desirable penetration depth in tissue. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Verhagen as applied to claim 1 above, and further in view of US Pingal or US 2011/0162155 to Wai.
Wang and Verhagen are discussed above, but fail to explicitly teach a focusing mirror as the combiner.  As pointed out above, Wang discloses a focusing lens as the combiner, not a mirror.  However, Pingal discloses the user of focusing mirrors in laser acupuncture devices (Par 0036, see also mirror 11 which focuses light 12).  Similarly, Wai discloses that focusing mirrors and focusing lenses are alternatives to each other (Par 0020).  Therefore, based on either Pingal or Wai, it would have been obvious to 

TAKADA REJECTION
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0149425 to Takada et al. in view of US 6,569,157 to Shain et al. or US 2008/0267562 to Wang et al., and further in view of US 2012/0123444 to Verhagen et al.
[Claims 1 and 2] Takada discloses a laser acupuncture treatment apparatus (Fig. 2; intended use; MPEP 2111.02), comprising: a laser device (laser source 9), configured to emit laser (abstract); a laser polarizer (polarization splitting member 11) configured to convert the laser beam into a first linearly polarized laser (L1, P-polarized beam) and a second linearly polarized laser (L2, S-polarized beam), a polarization direction of the first linearly polarized laser being different from a polarization direction of the second linearly polarized laser (S and P polarizations are by definition perpendicular to each other); and a laser combiner (polarization combining member 16 and light condensing lens 22), disposed at a light exiting end of the laser polarizer and configured to combine the first linearly polarized laser and the second linearly polarized laser to be outputted to a laser acupuncture needle (clearly, if the radiation can be outputted into an optical fiber 2, it is capable of being outputted into a laser acupuncture needle). 
Takada fails to disclose a collimating element disposed at a light exiting end of the laser device and configured to convert the laser emitted from the laser device into a 
While Shain/Wang disclose a collimating element, specifically a collimating lens, they fail to explicitly teach a collimating mirror, as claimed.  However, in the same field of endeavor, Verhagen discloses that a collimating lens can be replaced by a collimating mirror (Par 0058).  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the collimating lens taught by Shain/Wang with a collimating mirror, as taught by Verhagen, as this is a simple substitution of one known element (collimating lens) for another (collimating mirror) to obtain predictable results (collimate light). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takada, Shain/Wang and Verhagen as applied to claim 1 above, and further in view of US 2006/0161145 to Lin et al.

Takada, Shain/Wang and Verhagen are discussed above, but fail to explicitly teach a He—Ne laser.  It is noted that Takada, explicitly teaches the use of an Nd:YAG laser, as well as “the selection of a wavelength of the treatment beam and the aiming beam is made by use of the color switch 3c to select a wavelength (red, yellow, green) adequate for a treatment purpose” (Par 0026).  In the same field of endeavor, Lin discloses that helium-neon lasers and Nd:YAG are known to produce wavelengths of the same color/wavelength and can be used as alternatives to each other (Par 0050).  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the Nd:YAG visible laser, as taught by Takada, for the visible Helium-Neon laser, a taught by Lin, as a simple substitution of one known element for another to produce predictable results, as desired for the specific treatment purpose. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takada, Shain/Wang and Verhagen as applied to claim 1 above, and further in view of US 2011/0162155 to Wai.
Takada, Shain/Wang and Verhagen are discussed above, but fail to explicitly teach a focusing mirror as the combiner.  As pointed out above, Takada discloses a focusing lens (light condensing lens 22) as the combiner, not a mirror.  However, Wai discloses that focusing mirrors and focusing lenses are alternatives to each other (Par 0020).  Therefore, it would have been obvious to substitute the focusing lens, as taught by Takada, for the focusing mirror, as taught Wai, as a simple substitution of one known . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The use of polarization in laser acupuncture devices is known; US 2004/0106968 to Yamada (Par 0046).  Similar optical systems using polarizers are known; US 2010/0301234 to Dogariu (Fig. 6; Par 0046-47).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792